                                 Case 19-80099      Doc 10      Filed 02/11/19      Page 1 of 1
Form 149

                                    UNITED STATES BANKRUPTCY COURT
                                                Middle District of North Carolina
                                                   101 S. Edgeworth Street
                                                    Greensboro, NC 27401

                                                                                    Bankruptcy Case No.: 19−80099
      IN THE MATTER OF:
      Jeffica Bevonette Cotton    xxx−xx−4584
      535 Dixie Avenue
      Hillsborough, NC 27278

           Debtor(s)


                       NOTICE OF DEFICIENCY REGARDING CERTIFICATE OF SERVICE




      A Notice to Creditors and Proposed Plan was filed in the above−captioned case on February 8, 2019.


      The following deficiency has been noted regarding service on the above referenced document(s)

      *No certificate of service has been filed or certificate of service is incomplete.




      Dated: 2/11/19                                                                OFFICE OF THE CLERK/AE
